


117 S2312 IS: Making emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes.
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2312
IN THE SENATE OF THE UNITED STATES

July 12, 2021
Mr. Shelby introduced the following bill; which was read twice and referred to the Committee on Appropriations

A BILL
Making emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes.


The following sums are hereby are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely: IDEPARTMENT OF DEFENSEMILITARY PERSONNELNational Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $231,000,000, to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $28,900,000, to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $218,500,000 to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $42,500,000 to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
IILEGISLATIVE BRANCH CAPITOL POLICESalariesFor an additional amount for Salaries, $37,495,000, to remain available until September 30, 2022, to respond to the events at the United States Capitol on January 6, 2021, and for related purposes: Provided, That of such amount, $3,600,000 may remain available until expended for retention bonuses: Provided further, That of such amount, up to $6,900,000 shall be made available for hazard pay for employees of the Capitol Police: Provided further, That of such amount, $1,361,300 shall be made available for the wellness program for the United States Capitol Police: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for General Expenses, $33,169,000, to remain available until September 30, 2022, to respond to the events at the United States Capitol on January 6, 2021, and for related purposes: Provided, That of such amount, $2,628,000 shall remain available until expended for physical protection barriers and various civil disturbance unit equipment: Provided further, That amounts provided under this heading in this chapter for physical protection barriers may be transferred to and merged with the Capitol Police Building and Grounds Account of the Architect of the Capitol: Provided further, That of such amount, not less than $5,000,000 shall be made available for reimbursable agreements with State and local law enforcement agencies and not less than $4,800,000 shall be available for protective details for Members of Congress, including Delegates and the Resident Commissioner to the Congress: Provided further, That of such amount, up to $2,500,000 may be transferred to Department of Justice—United States Marshals Service—Salaries and Expenses for the purpose of reimbursements for providing peer-to-peer and group counseling services to the Capitol Police and training and technical and related assistance necessary to establish a peer-to-peer and group counseling program within the Capitol Police: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states capitol police mutual aid reimbursementsFor an additional amount for United States Capitol Police General Expenses, $26,300,000, to remain available until September 30, 2026, for reimbursements for mutual aid and related training, including mutual aid and training provided under the agreements described in section 7302 of Public Law 108–458: Provided, That obligation of the funds made available in the preceding proviso be subject to notification to the Chairmen and Ranking Members of Committees on Appropriations of both Houses of Congress, the Senate Committee on Rules and Administration, and the Committee on House Administration of the amount and purpose of the expense within 15 days of obligation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative provisionsCAPITOL POLICE SALARY CAP ADJUSTMENT
201.For the purposes of administering pay during calendar year 2021, the limitation on the maximum rate of gross compensation for any member or civilian employee of the Capitol Police whose compensation includes overtime pay under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) shall be limited to Executive Schedule II at $199,300. Excluded from this limitation for calendar year 2021 shall be retention bonuses and hazard bonuses related to the events of January 6th.Emergency assistance for the Capitol Police 202. (a)Assistance by executive departments and agenciesSection 911(a) of division B of the Department of Defense and Emergency Supplemental Appropriations for Recovery from and Response to Terrorist Attacks on the United States Act, 2002 (2 U.S.C. 1970(a)) is amended—
(1)in paragraph (1), by inserting or in accordance with paragraph (4) before and on a permanent; (2)in paragraph (4)(B)—
(A)in the matter preceding clause (i), by striking advance; and (B)in clause (ii)—
(i)in subclause (I), by striking or after the semicolon; (ii)in subclause (II), by striking and after the semicolon and inserting or; and
(iii)by adding at the end the following:  (III)the Chief of the Capitol Police, if the Chief of the Capitol Police has determined that the provision of assistance is necessary to prevent the significant disruption of governmental function and public order within the United States Capitol Buildings and Grounds, as described in section 9 of the Act entitled An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes, approved July 31, 1946 (2 U.S.C. 1961); and; and
(3)by adding at the end the following:  (5)RevocationThe Capitol Police Board may revoke a request for assistance provided under paragraph (4)(B)(ii)(III) upon consultation with appropriate Members of the Senate and House of Representatives in leadership positions..
(b)Capitol police special officersSection 1017 of division H of the Consolidated Appropriations Resolution, 2003 (2 U.S.C. 1974) is amended— (1)in subsection (a)—
(A)in the matter preceding paragraph (1), by inserting or as determined by the Chief of the Capitol Police in accordance with section 911(a)(4)(B)(ii)(III) of division B of the Department of Defense and Emergency Supplemental Appropriations for Recovery from and Response to Terrorist Attacks on the United States Act, 2002 (2 U.S.C. 1970(a)(4)(B)(ii)(III)), after Congress,; and (B)by adding at the end the following: 

An appointment under this section due to an emergency determined by the Chief of the Capitol Police under paragraph (4)(B)(ii)(III) of section 911(a) of division B of the Department of Defense and Emergency Supplemental Appropriations for Recovery from and Response to Terrorist Attacks on the United States Act, 2002 (2 U.S.C. 1970(a)) shall be in effect for the period of the emergency, unless and until the Capitol Police Board revokes the request for assistance under paragraph (5) of such section.;
(2)by striking subsections (c) and (e);  (3)by redesignating subsections (d), (f), and (g) as subsections (c), (d), and (e), respectively; and
(4)in subsection (d), as redesignated by paragraph (3) of this subsection, by striking President pro tempore and inserting Majority Leader. (c) (1)Joint oversight hearingsThe Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives (referred to in this section as the Committees) are authorized to jointly conduct oversight hearings regarding the Capitol Police Board and may request the attendance of all members of the Capitol Police Board at any such hearing. Members of the Capitol Police Board shall attend a joint hearing under this section, as requested and under such rules or procedures as may be adopted by the Committees.
(2)TimingThe Committees may conduct oversight hearings under this section as determined appropriate by the Committees, but shall conduct not less than one oversight hearing under this section during each Congress. (d)Effective dateThe amendments made by this section shall take effect on October 1, 2021. ARCHITECT OF THE CAPITOLCapital construction and operationsFor an additional amount for Capital Construction and Operations, $15,000,000, to remain available until September 30, 2022, to respond to the events at the United States Capitol on January 6, 2021, by securing vulnerabilities of windows and doors in the United States Capitol Building: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIIGENERAL PROVISIONS—THIS ACT
301.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved.  302.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
303.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2021.  304.Each amount appropriated in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred for the purposes provided herein for such appropriation prior to the date of the enactment of this Act. 
305.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  306.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation.

